Title: To James Madison from John Leonard, 31 August 1805 (Abstract)
From: Leonard, John
To: Madison, James


          § From John Leonard. 31 August 1805, Barcelona. “The preceeding is Copy of my last respects. I now have the Honor to transmit to you a list of the arrivals from Jany. to June 1805 [not found]. I Enclose you a Copy of an Office I Received from the French Consul.
          “I have not as yet the plea sure to receive the Commiss of Consul which I regret much, as it has been a considerable injury to my private arrangements as well as a drawback upon the respect due to my representations, in the Eyes of the Government. I have long been in anxious expectation of receiving it, & hope to Have the Honor of hearing from you on the Subject.”
        